Citation Nr: 1733796	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-31 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD), with panic disorder, without agoraphobia and dysthymic disorder.  

2.  Entitlement to an effective date prior to January 2, 2008, for the grant of service connection for PTSD with panic disorder, without agoraphobia and dysthymic disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1986 to October 1988.  In addition, the Veteran had a period of active duty for training from January 1985 to July 1985.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veteran's Affairs (VA) Appeals Management Center (AMC).  The claims file is under the jurisdiction of the St. Petersburg, Florida Regional Office (RO).  

In the January 2012 rating decision, the RO initially granted service connection, with panic disorder, without agoraphobia and dysthymic disorder, with a 30 percent disability rating (effective January 2, 2008).  The Veteran filed a July 2012 notice of disagreement with the rating assigned, and a November 2012 notice of disagreement, with the effective date of the grant of service connection.  Following an August 2012 statement of the case (SOC) (for PTSD and a total disability rating based on individual unemployability (TDIU)) and November 2012 SOC (for an earlier effective date for the grant of service connection), the Veteran filed substantive appeals in November 2012 and January 2013 respectively.  

In August 2012, during the pendency of the appeal, the RO granted the Veteran a 50 percent rating (effective January 19, 2012).  Thereafter, in August 2016, the RO granted the 50 percent disability rating, for the period prior to January 19, 2012 (effective January 2, 2008).  In a January 2017 rating decision, the RO granted a 70 percent rating (effective January 2, 2008).  

The Board previously remanded the increased rating and TDIU claims for additional development in May 2015, July 2016, and December 2016.  

In a January 2017 rating decision, the AMC granted a TDIU, effective May 1, 2010.  This was a full grant of that claim, as the Veteran has not claimed to have been unemployable prior to that time.  In her July 2014 TDIU application, she reported that she last worked April 30, 2010.  As such, the TDIU claim is not before the Board.

As noted in the Board's December 2016 remand, in March 2016, the Veteran filed a VA Form 9, substantive appeal, for the issues of service connection for a back disorder, a right lower extremity sciatic nerve injury, hypertension, and, for permanent incapacity of a dependent, namely, one of the Veteran's sons.  The Veteran's requested Central Office hearing date has not yet been scheduled, and, as such, these issues are not presently ready for adjudication by the Board, and they will not be addressed herein.  They will be addressed in a subsequent Board decision after the hearing has been held.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's first claim for service connection for PTSD was received by VA on January 2, 2008.  

2.  The January 2012 rating decision granted service connection for PTSD, with an effective date of January 2, 2008.

3.  For the entire appeal period, the Veteran's PTSD is not manifested by total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The claim for an effective date earlier than January 2, 2008, for the award of service connection for PTSD is denied.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.105, 3.151, 3.155, 3.400 (2016).

2.  For the entire appeal period, the criteria for an initial rating in excess of 70 for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date Claim

The Veteran contends that an effective date prior to January 2, 2008, for the grant of service connection for PTSD is warranted.  

In a January 2012 rating decision, the AMC granted service connection for PTSD, with an effective date of January 2, 2008 - the date that VA received the Veteran's first claim for service connection for PTSD.  

In her November 2012 notice of disagreement, the Veteran claimed that an effective date of September 11, 2007 was warranted.  Per her representative, she "contends she submitted her claim (VAF 21-526 dated 09/11/2007) to a person she believes to have been a VA employee who works in Duval County, Florida...entitled to an effective date of 09/11/2007."

In general, for disability compensation for service connection, unless the claim is received within one year of the Veteran's discharge from service (in which case an effective date of the day after separation could be established), the effective date is the "date of receipt of claim, or date entitlement arose, whichever is later."  38 C.F.R. § 3.400 (b)(2)(i).  See also 38 U.S.C.A. § 5110(a) ("Unless specifically provided otherwise..., the effective date of an award based on an original claim [or] a claim reopened after final adjudication . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."). 

As to the Veteran's contention that September 11, 2007, should be the effective date, essentially because she claims that she submitted her claim to an unknown person who she believed worked at VA at that time, although the Board is sympathetic to the claim, it cannot find legal merit in that argument.  

The Veteran herself indicated that she was unsure that she provided the document to a VA employee in September 2007.  The first application of record associated with her claims file is date stamped as being received on January 2, 2008.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that the law presumes the regularity of the administrative process.  See Marsh v Nicholson, 19 Vet. App. 381, 385 (2005); Crain v. Principi, 17 Vet. App. 18, 186 (2003).  As such, the Board finds the date stamped as the date of receipt - January 2, 2008 - is the date that VA first received the initial claim for service connection for PTSD.

The Board notes that prior to January 2, 2008, the Veteran had filed claims for several disorders, but not for PTSD.  Indeed, the Veteran did not provide any kind of statement to VA that could be construed as either a formal or informal PTSD claim until January 2, 2008.  As such, an effective date prior to that time is not possible.

The Board has carefully reviewed the Veteran's non-PTSD claims made prior to January 2, 2008, which were received in March 1996.  The March 1996 claim does not include any reference to PTSD.  Indeed, the Veteran has not claimed that she made a PTSD claim at that time.  None of the communications made by the Veteran after the March 1996 claim referenced PTSD, until the January 2, 2008, PTSD application.

As noted above, the effective date is the "date of receipt of claim, or date entitlement arose, whichever is later [emphasis added]."  38 C.F.R. § 3.400(b)(2)(i).  An effective date prior to January 2, 2008, for the grant of service connection for PTSD is denied.  

II.  Increased Rating Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

However, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as" followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

III. PTSD Increased Rating Claim

The Veteran contends that an initial disability rating in excess of 70 percent is warranted for her PTSD.  The Board notes that the Veteran is already in receipt of a TDIU.

As noted above, a 100 percent evaluation, the next higher rating available after the 70 percent disability rating, is warranted when there is evidence of total occupational and social impairment.  The evidence of record does not show that the Veteran had such total occupational and social impairment.  

As an initial matter, the Board notes that the VA examiners in January 2012, February 2016, and August 2016 (with a January 2017 addendum opinion) specifically found that the Veteran did not have total occupational and social impairment due to her PTSD symptoms.  Her October 2007 Social Security Administration (SSA) psychiatric review found that impairment was not severe.  As will be demonstrated below, the other evidence of record also supports that finding.  The Board notes it previously remanded to have a VA medical opinion to address whether the Veteran's pain disorder was associated with her PTSD.  The Board will attribute her pain disorder to her PTSD; as such, she will not be prejudiced by the failure to obtain an adequate VA medical opinion to address that question.  

The Board further notes that the medical evidence of record, to include VA medical records and VA examinations, generally do not demonstrate symptoms associated with that percentage, such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Such evidence also does not show other symptoms of similar severity, frequency, and duration consistent with a 100 percent rating.

The January 2012 VA examiner did not find persistent hallucinations or delusions.  The February 2016 VA examiner found that hallucinations and perception distortions were absent.  VA medical records, to include a June 2016 VA medical record, generally show her denials of audio and visual hallucinations.

The Veteran has not shown gross impairment in thought process or communication; or disorientation to time or place or memory loss.  Such problems were not found by the January 2012 VA examiner.  The February 2016 VA examiner found her to speak in a logical, linear and goal-directed fashion. She exhibited a good memory of recent events and chronology.  The February 2016 VA examiner found her fully oriented, with thought processes that were logical and goal directed.  Neither latter VA examiner found evidence of psychosis.  In a June 2016 VA medical record, the provider found that her thinking that day was somewhat circumstantial/preoccupied, but still goal directed overall.  She also had good insight.  VA medical records generally showed speech within normal limits, with good insight and cognitive content, and fair insight, such as in a February 2011 and December 2009 VA medical records.

The Veteran has not demonstrated grossly inappropriate behavior.  She has reported verbal altercations in January 2012, the VA examiner found no grossly inappropriate behavior.  The February 2016 VA examiner noted some possible difficulty interacting with male supervisors and coworkers if she should feel threatened in some way, but she is currently unemployed and in receipt of a TDIU.  During her August 2016 she avoided confrontations with people.  Such difficulties do not demonstrate grossly inappropriate behavior.  During her January 2012 she reported having no friends, but being friends with her mother and kids.  

She was not in persistent danger of hurting herself or others.  During her January 2012 VA examination she denied suicide attempts.  That VA examiner found no persistent danger of hurting self or others.  During her February 2016 VA examination she denied suicidal and homicidal intent.  At most, in June 2016 VA medical record, she has indicated some intermittent passive suicidal ideation, but denied having thoughts of actual suicide and homicidal ideation was absent.  
 
At most, the Veteran reported some possible intermittent inability to perform activities of daily living, such as in a February 2016 VA examination report of her neglecting her hygiene some days.  The August 2016 VA examination noted that she arrived on time with adequate dress and hygiene.  The January 2012 VA examiner found no neglect of personal appearance or hygiene and no intermittent inability to perform activities of daily living.  Per VA medical records, the Veteran's appearance was within normal limits, such as in her June 2016 VA medical record.  The October 2007 SSA psychiatric review found that activities of daily living were largely intact with no evidence of a severe mental impairment.
 
Activities of daily living limited by physical pain from non-service-connected disorders; though she noted some days of difficulty getting out of bed.  The February 2016 VA examiner noted panic attacks might disrupt work flow and a temporary inability to perform work related tasks.

The Board notes that the Veteran has claimed that a disability rating in excess of 70 percent may be warranted, but this is not borne out by the record above.  Although there are occasional indications of symptomatology indicative of a 100 percent disability rating, the overall disability picture is more consistent with a less than complete social and occupational impairment for a 100 percent disability rating.  

With respect to the Veteran's occupational functioning and impairment, the Board observes that the VA examinations and VA medical records do not indicate total occupational and social impairment.  The Board finds that these statements from the medical professionals are more probative as to the issue of occupational and social impairment due to PTSD symptoms than any lay testimony provided by the Veteran.  Thus, although the Veteran may have some level of occupational impairment due to his PTSD symptoms, the Board finds that based on the Veteran's social history and lack of deficiencies in functioning, such symptoms would not encompass total occupational and social impairment as contemplated for a 100 percent rating.  In this regard, the Board notes that the 70 percent rating assigned is recognition of occupational and social impairment with deficiencies in most areas.  As demonstrated above, the Veteran's symptoms were most consistent with less than a 100 percent disability rating.  

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Overall, the record does not support finding any symptoms that would support granting a disability rating in excess of 70 percent.  The record does not demonstrate that she had total occupational and social impairment during the appeal period.  Though the Veteran undoubtedly has had some severe PTSD symptoms, she has been generally able to function independently and has not demonstrated complete impairment.  As previously noted, she is already in receipt of a TDIU.  A disability rating in excess of 70 percent is denied.


ORDER

An effective date prior to January 2, 2008, for the grant of service connection for PTSD is denied.

An initial disability rating in excess of 70 percent for PTSD is denied.



____________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


